Citation Nr: 1632393	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  13-25 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for blocked artery bypass of the right leg.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel





INTRODUCTION

The Appellant had initial active duty for training (ACDUTRA) with the Army Reserve from January 4, 1976 to May 1, 1976, and he continued as a member of the Army Reserve until August 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2013, the Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder.

In May 2015, the Board remanded the Appellant's case for further evidentiary development.

The Appellant's record before the VA consists of an electronic record located in Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2012, the Appellant filed claims for service connection for "knee surgery (right)" and for "blocked artery bypass (right leg)."  Regarding the knee, the Appellant maintains that he injured his right knee in 1975 during Army Reserve basic training, when a troop transporter vehicle in which he was a passenger was hit from behind by another vehicle.  According to the Appellant, medics at the field hospital told him, "[I]t could be just a bruise, but we could send you back to the rear and have it checked out or an x-ray, whatever else . . .". It is unclear from the record whether the medics examined the Appellant or documented any examination made.  However, as stated in the September 2015 remand, the Board finds the Veteran's statements of hurting his knee in this accident credible.  In support of this finding, a January 1981 Report of Medical History, filled out in conjunction with an Army Reserve examination, notes a history of a 1975 motor vehicle accident while on active duty.   

In September 2015, pursuant to the Board's remand, the Appellant underwent VA examinations for "knee and lower leg conditions" and for "artery and vein conditions."  With respect to the Appellant's claimed right knee disability, the September 2015 VA examiner offered a negative nexus opinion, finding that the Veteran's "right knee disability is less likely than not due to any period of ACDUTRA."  The stated rationale was: "Vet notes that his MDs felt that the work injury and job as an HVAC man was at least as likely as not causative of his right knee disabilities."  The same examiner also found no nexus for the claimed disability of blocked artery bypass of the right leg, with the rationale that the "Vet notes that [his] vascular surgeon . . .  had felt the most likely etiology of his pvd with the fem-pop bypass was the veterans tobacco abuse and his job working HVAC with the recurrent kneeling."

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Furthermore, the probative value of a medical expert's opinion depends partly upon on whether the examiner was fully informed of the pertinent medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board recognizes that a VA examination report is not nonprobative simply because it does not explicitly lay out the examiner's "journey from the facts to a conclusion" and that an examination report must be read as a whole to determine the examiner's rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  Here, however, the failure to provide any independent rationale makes the examination reports inadequate.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (stating that a failure to provide a basis for a medical opinion goes to the weight or credibility of the evidence).  Adopting or endorsing the expressed opinion of another medical professional does not relieve the examiner of the responsibility to provide a factual or other reasoned basis for his or her opinion.  Here the examiner has merely cited to other doctors' opinions without providing his own rationale.  The Board finds the September 2015 VA examination reports to be inadequate and will remand for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. Refer the Appellant's case to a qualified medical professional for a supplemental opinion.  The claims folder must be made available to the reviewer and reviewed in its entirety.  If an opinion cannot be provided without an in-person examination of the Appellant, such an examination must be provided.

The reviewer must provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Appellant's right knee disability and blocked artery bypass of the right leg disability are related to any period of ACDUTRA, to include the vehicle accident that occurred during a period of ACDUTRA in 1975.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed knee and leg disorders.

2. After undertaking any additional development deemed appropriate, readjudicate the Appellant's claims.  If the benefits sought on appeal remain denied, the Appellant should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

